nN & WO NRO =

Co G&G INN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

 

 

Case 3:16-md-02741-VC Document 12444 Filed 01/22/21 Page 1of1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
IN RE: ROUNDUP PRODUCTS LIABILITY MDL No. 2741
LITIGATION
Master Docket Case No. 16-md-02741-VC
THIS DOCUMENT RELATES TO: Honorable Vince Chhabria
James Alvarez, Anthony Alvarez, Christian Case No. 3:19-cv-01630

Alvarez, and Catherine Alvarez on behalf of A.A.,
a minor, as Jaime Alvarez Calderon’s successors
in interest

V.

 

Monsanto Company

 

{PROPOSED} ORDER APPOINTING GUARDIAN AD LITEM
Having considered the matter, the Court finds that it is reasonable and necessary to appoint
Catherine Alvarez as the Guardian ad Litem for A.A., a minor. As such,
IT IS ORDERED that Catherine Alvarez is appointed as the Guardian ad Litem for A.A.

DATED this 22nd __ day of January , 2021.

 

 

 
